--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4

 
SECURITY AGREEMENT


This SECURITY AGREEMENT, dated as of September 21, 2006 (this “Agreement”), is
entered into by and among DRIVEITAWAY, INC., a Delaware corporation (hereinafter
collectively referred to as the “Pledgor”) and the Holders of those certain 12%
Senior Secured Convertible Debentures due September 21, 2007 (or such earlier
contingent date as set forth therein) in the original aggregate principal amount
of $1,000,000 (the “Debentures”), issued by Zone Mining Limited, a Nevada
corporation (whether one or more, the “Debtor”), to Trident Growth Fund, L.P.,
the Holder thereof (whether one or more, the “Secured Parties”) in connection
with that certain Securities Purchase Agreement of even date herewith entered
into by and between the Debtor and the Secured Parties (the “Purchase
Agreement”).


W I T N E S S E T H:


 WHEREAS, pursuant to the Debentures, the Secured Parties have agreed to extend
certain loans described above to the Debtor as evidenced by the Debentures; and


WHEREAS, the Pledgor has executed a merger agreement with the Debtor providing
for the merger of Pledgor into and with ZM Acquisition Corp., and Pledgor will
receive loans and other financial assistance from the Debtor and will directly
benefit in a material way from the loans evidenced by the Debentures; and


 WHEREAS, in order to induce the Secured Parties to extend the loans evidenced
by the Debentures, the Pledgor has agreed to execute and deliver to the Secured
Parties this Agreement and to grant the Secured Parties a perfected first
priority security interest in all property of the Pledgor to secure the prompt
payment, performance and discharge in full of all of the Debtor’s obligations
under the Debentures.


 NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:


1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the Uniform
Commercial Code (the “UCC”) shall have the respective meanings given such terms
in Article 9 of the UCC, and capitalized terms not otherwise defined herein
shall have the meaning given them in the Purchase Agreement.


(a) “Collateral” means, as such terms are defined in Section 9.102 of the UCC:
all “collateral,” “accounts,” “chattel paper” (including, but not limited to
tangible and electronic chattel paper), “commercial tort claims,” “commodity
contracts,” “commodity accounts,” “deposit accounts,” “documents,” “equipment,”
“farm products,” “fixtures,” “general intangibles” (including “payment
intangibles” and “software”), “goods,” “health care insurance receivables,”
“instruments,” “inventory,” “investment property,” “letter of credit rights,”
“mortgages,” and “records” of the Pledgor, whether presently owned or existing
or hereafter acquired or coming into existence, and all additions and accessions
thereto and all substitutions and replacements thereof, and all “proceeds” (cash
or noncash) (as defined in Article 9 of the UCC) thereof, including, without
limitation, all proceeds from the sale or transfer of the Collateral and of
insurance covering the same. Without in any way limiting the generality of the
foregoing, if not already included in the Collateral described above, the term
“Collateral” shall also include, as defined in plain English: All machinery,
equipment, computers, computer programs, motor vehicles, trucks, tanks, boats,
ships, appliances, furniture, special and general tools, fixtures, test and
quality control devices and other equipment of every kind and nature and
wherever situated, contract rights, partnership interests, stock or other
securities, licenses, distribution and other agreements, computer software
(whether “off-the-shelf”, licensed from any third party or developed by Pledgor)
computer software development rights, leases, franchises, customer lists,
quality control procedures, grants and rights, goodwill, trademarks, service
marks, trade styles, trade names, patents, patent applications, copyrights,
deposit and investment accounts and income tax refunds, insurance proceeds, and
rights to refunds or indemnification whatsoever owing, together with all
instruments, all documents of title representing any of the foregoing, all
rights in any merchandising, goods, equipment, motor vehicles and trucks which
any of the same may represent, and all right, title, security and guaranties
with respect to same, including any right of stoppage in transit, business
papers together with all documents of title and documents representing the same,
all additions and accessions thereto, replacements therefor, all parts therefor,
and all substitutes for any of the foregoing and all other items used and useful
in connection with the Pledgor’s businesses and all improvements thereto.
 
1

--------------------------------------------------------------------------------




(b) “Obligations” means all of the Debtor’s obligations under the Transaction
Documents, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from the Secured Parties as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time.


2. Grant of Security Interest. As an inducement for the Secured Parties to
extend the loan as evidenced by the Debentures and to secure the complete and
timely payment, performance and discharge in full, as the case may be, of all of
the Obligations, the Pledgor hereby unconditionally and irrevocably pledges,
grants and hypothecates to the Secured Parties a continuing security interest in
and to, a lien upon and a right of set-off against all of its right, title and
interest of whatsoever kind and nature in and to, the Collateral (the “Security
Interest”).


3. Representations, Warranties, Covenants and Agreements of the Pledgor. The
Pledgor represents and warrants to, and covenants and agrees with, the Secured
Parties as follows:


(a) The Pledgor has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations hereunder. The
execution, delivery and performance by the Pledgor of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Pledgor and no further action is required by the Pledgor.
 
2

--------------------------------------------------------------------------------




(b) The Pledgor represents and warrants that it has no place of business or
offices where its books of account and records are kept (other than temporarily
at the offices of its attorneys or accountants) or places where Collateral is
stored or located, except as set forth on Schedule A attached hereto. The state
of organization and the organization number for the Pledgor is correctly shown
on Schedule B attached hereto.


(c) The Pledgor is the sole owner of the Collateral (except for non-exclusive
licenses granted by the Pledgor in the ordinary course of business), free and
clear of any liens, security interests, encumbrances, rights or claims, and is
fully authorized to grant the Security Interest in and to pledge the Collateral.
There is not on file in any governmental or regulatory authority, agency or
recording office an effective financing statement, security agreement, license
or transfer or any notice of any of the foregoing (other than those that will be
filed in favor of the Secured Parties pursuant to this Agreement) covering or
affecting any of the Collateral. So long as this Agreement shall be in effect,
Pledgor shall not execute and shall not knowingly permit to be on file in any
such office or agency any such financing statement or other document or
instrument (except to the extent filed or recorded in favor of the Secured
Parties pursuant to the terms of this Agreement).


(d) No part of the Collateral has been judged invalid or unenforceable. No
written claim has been received that any Collateral or Pledgor’s use of any
Collateral violates the rights of any third party. There has been no adverse
decision to Pledgor’s claim of ownership rights in or exclusive rights to use
the Collateral in any jurisdiction or to Pledgor’s right to keep and maintain
such Collateral in full force and effect, and there is no Proceeding involving
said rights pending or, to the best knowledge of the Pledgor, threatened before
any court, judicial body, administrative or regulatory agency, arbitrator or
other governmental authority.


(e) The Pledgor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Parties at least 30 days prior to such relocation (i) written notice
of such relocation and the new location thereof (which must be within the United
States) and (ii) if requested by the Secured Parties in writing, evidence that
appropriate financing statements under the UCC and other necessary documents
have been filed and recorded and other steps have been taken to perfect the
Security Interest to create in favor of the Secured Parties a valid, perfected
and continuing perfected first priority lien in the Collateral.


(f) This Agreement creates in favor of the Secured Parties a valid security
interest in the Collateral securing the payment and performance of the
Obligations and, upon the filing by the Secured Parties with the Secretary of
State of Delaware a properly completed UCC-1 financing statement describing the
Collateral in accordance with the requirements of the UCC, a perfected first
priority security interest in such Collateral.
 
3

--------------------------------------------------------------------------------




(g) The Pledgor hereby authorizes the Secured Parties to file one or more
financing statements under the UCC, with respect to the Security Interest with
the proper filing and recording agencies in any jurisdiction deemed proper by
them.


(h) The execution, delivery and performance of this Agreement by the Pledgor
does not conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing Pledgor’s debt or otherwise) or other understanding to
which the Pledgor is a party or by which any property or asset of the Pledgor is
bound or affected. No consent (including, without limitation, from stockholders
or creditors of the Pledgor) is required for the Pledgor to enter into and
perform its obligations hereunder.


(i) The Pledgor shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected first priority liens and security
interests in the Collateral in favor of the Secured Parties until this Agreement
and the Security Interest hereunder shall be terminated pursuant to Section 11
hereof. The Pledgor hereby agrees to defend the same against any and all
persons. The Pledgor shall safeguard and protect all Collateral for the account
of the Secured Parties. At the request of the Secured Parties, the Pledgor will
sign and deliver to the Secured Parties at any time or from time to time one or
more financing statements pursuant to the UCC in form reasonably satisfactory to
the Secured Parties and will pay the cost of filing the same in all public
offices wherever filing is, or is deemed by the Secured Parties to be, necessary
or desirable to effect the rights and obligations provided for herein. Without
limiting the generality of the foregoing, the Pledgor shall pay all fees, taxes
and other amounts necessary to maintain the Collateral and the Security Interest
hereunder, and the Pledgor shall obtain and furnish to the Secured Parties from
time to time, upon demand, such releases and/or subordinations of claims and
liens which may be required to maintain the priority of the Security Interest
hereunder.


(j) The Pledgor will not transfer, pledge, hypothecate, encumber, license
(except for non-exclusive licenses granted by the Pledgor in its ordinary course
of business and sales of “inventory”), sell or otherwise dispose of any of the
Collateral not in the ordinary course of its business without the prior written
consent of the Secured Parties.


(k) The Pledgor shall keep and preserve its “equipment,” “inventory” and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.


(l) The Pledgor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Parties promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured
Parties’ security interest therein.
 
4

--------------------------------------------------------------------------------




(m) The Pledgor shall promptly execute and deliver to the Secured Parties such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Parties may from time to time request and may in
its sole discretion deem necessary to perfect, protect or enforce its security
interest in the Collateral including, without limitation, if applicable, the
execution and delivery of a separate security agreement with respect to the
Pledgor’s intellectual property (“Intellectual Property Security Agreement”) in
which the Secured Parties have been granted a security interest hereunder,
substantially in a form acceptable to the Secured Parties, which Intellectual
Property Security Agreement, other than as stated therein, shall be subject to
all of the terms and conditions hereof.


(n) The Pledgor shall permit the Secured Parties and their respective
representatives and agents to inspect the Collateral at any time, and to make
copies of records pertaining to the Collateral as may be requested by the
Secured Parties from time to time.


(o) The Pledgor shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.


(p) The Pledgor shall promptly notify the Secured Parties in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Pledgor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Parties hereunder.


(q) All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of the Pledgor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.


(r) The Pledgor shall at all times preserve and keep in full force and effect
its valid existence and good standing and any rights and franchises material to
its business.


(s) The Pledgor will not change its name, corporate structure, or identity, or
add any new fictitious name unless it provides at least 30 days prior written
notice to the Secured Parties of such change and, at the time of such written
notification, Pledgor shall provide any financing statements or fixture filings
necessary to perfect and continue perfected the perfected first priority
Security Interest granted and evidenced by this Agreement.


(t) The Pledgor may not consign any of its “inventory” or sell any of its
“inventory” on bill and hold, sale or return, sale on approval, or other
conditional terms of sale without the consent of the Secured Parties which shall
not be unreasonably withheld.
 
5

--------------------------------------------------------------------------------




(u) The Pledgor may not relocate its chief executive office to a new location
without providing 30 days prior written notification thereof to the Secured
Parties and so long as, at the time of such written notification, the Pledgor
provides any financing statements or fixture filings necessary to perfect and
continue the Security Interest granted and evidenced by this Agreement.


4. Defaults. The following events shall be “Events of Default”:


(a) The occurrence of an Event of Default (as defined in the Debentures) under
the Debentures;


(b) Any representation or warranty of the Pledgor in this Agreement shall prove
to have been incorrect in any material respect when made;


(c) The failure by the Pledgor to observe or perform any of its obligations
hereunder for five (5) days after delivery to Pledgor of notice of such failure
by or on behalf of a Secured Party; or


(d) If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by the Pledgor, or a Proceeding shall be commenced by the Pledgor, or
by any governmental authority having jurisdiction over the Pledgor, seeking to
establish the invalidity or unenforceability thereof, or the Pledgor shall deny
that it has any liability or obligation purported to be created under this
Agreement.


5. Duty To Hold In Trust. Upon the occurrence of any Event of Default and at any
time thereafter, the Pledgor shall, upon receipt of any revenue, income or other
sums subject to the Security Interest, whether payable pursuant to the
Debentures or otherwise, or of any check, draft, note, trade acceptance or other
instrument evidencing an obligation to pay any such sum, hold the same in trust
for the Secured Parties and shall forthwith endorse and transfer any such sums
or instruments, or both, to the Secured Parties for application to the
satisfaction of the Obligations.


6. Rights and Remedies Upon Default. Upon the occurrence of any Event of Default
and at any time thereafter, the Secured Parties shall have the right to exercise
all of the remedies conferred hereunder and under the Debentures, and the
Secured Parties shall have all the rights and remedies of a secured party under
the UCC. Without limitation, the Secured Parties shall have the following rights
and powers:


(a) The Secured Parties shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and Pledgor shall assemble the Collateral and make
it available to the Secured Parties at places which the Secured Parties shall
reasonably select, whether at the Pledgor’s premises or elsewhere, and make
available to the Secured Parties, without rent, all of the Pledgor’s respective
premises and facilities for the purpose of the Secured Parties taking possession
of, removing or putting the Collateral in saleable or disposable form.
 
6

--------------------------------------------------------------------------------




(b) The Secured Parties shall have the right to operate the business of the
Pledgor using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Parties may deem commercially reasonable,
all without (except as shall be required by applicable statute and cannot be
waived) advertisement or demand upon or notice to the Pledgor or right of
redemption of a Pledgor, which are hereby expressly waived. Upon each such sale,
lease, assignment or other transfer of Collateral, the Secured Parties may,
unless prohibited by applicable law which cannot be waived, purchase all or any
part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of the Pledgor, which are hereby waived
and released.


7. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Parties in enforcing its
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations to the Secured Parties
based on the then outstanding principal amount of the Debentures, and to the
payment of any other amounts required by applicable law, after which the Secured
Parties shall pay to the Pledgor any surplus proceeds. If, upon the sale,
license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Parties are legally
entitled, the Debtor will be liable for the deficiency, together with interest
thereon, at the rate of 18% per annum or the lesser amount permitted by
applicable law (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Parties to collect such deficiency. To the extent
permitted by applicable law, the Pledgor waives all claims, damages and demands
against the Secured Parties arising out of the repossession, removal, retention
or sale of the Collateral, unless due to the gross negligence or willful
misconduct of the Secured Parties.


8. Costs and Expenses. The Pledgor agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by the
Secured Parties. The Pledgor shall also pay all other claims and charges which
in the reasonable opinion of the Secured Parties might prejudice, imperil or
otherwise affect the Collateral or the Security Interest therein. The Pledgor
will also, upon demand, pay to the Secured Parties the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which the Secured Parties may incur in connection
with (i) the enforcement of this Agreement, (ii) the custody or preservation of,
or the sale of, collection from, or other realization upon, any of the
Collateral, or (iii) the exercise or enforcement of any of the rights of the
Secured Parties under the Debentures. Until so paid, any fees payable hereunder
shall be added to the principal amount of the Debentures and shall bear interest
at the Default Rate.
 
7

--------------------------------------------------------------------------------




9. Responsibility for Collateral. The Pledgor assumes all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason.


10. Security Interest Absolute. All rights of the Secured Parties and all
Obligations of the Pledgor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Debentures or any agreement entered into in connection with the foregoing,
or any portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Debentures or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Pledgor, or a
discharge of all or any part of the Security Interest granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy. The Pledgor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Parties hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Parties, then, in any such
event, the Pledgor’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. The
Pledgor waives all right to require the Secured Parties to proceed against any
other person or to apply any Collateral which the Secured Parties may hold at
any time, or to marshal assets, or to pursue any other remedy. The Pledgor
waives any defense arising by reason of the application of the statute of
limitations to any obligation secured hereby.


11. Term of Agreement. This Agreement and the Security Interest shall terminate
on the date on which all payments under the Debentures have been made in full or
have been satisfied and all other costs, expenses, fees or other obligations of
Debtor under the Debenture have been paid or discharged. Upon such termination,
the Secured Parties, at the request and at the expense of the Pledgor, will join
in executing any termination statement with respect to any financing statement
executed and filed pursuant to this Agreement.
 
12. Power of Attorney; Further Assurances.
 
(a) The Pledgor authorizes the Secured Parties, and do hereby make, constitute
and appoint the Secured Parties and its respective officers, agents, successors
or assigns with full power of substitution, as the Pledgor’s true and lawful
attorney-in-fact, with power, in the name of the Secured Parties or the Pledgor,
to, after the occurrence and during the continuance of an Event of Default, (i)
endorse any note, checks, drafts, money orders or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Secured Parties;
(ii) to sign and endorse any financing statement pursuant to the UCC or any
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts against debtors, assignments, verifications and notices in connection
with accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; and (v) generally, to do, at the option of the Secured Parties,
and at the expense of the Pledgor, at any time, or from time to time, all acts
and things which the Secured Parties deem necessary to protect, preserve and
realize upon the Collateral and the Security Interest granted therein in order
to effect the intent of this Agreement and the Debentures all as fully and
effectually as the Pledgor might or could do; and the Pledgor hereby ratifies
all that said attorney shall lawfully do or cause to be done by virtue hereof.
This power of attorney is coupled with an interest and shall be irrevocable for
the term of this Agreement and thereafter as long as any of the Obligations
shall be outstanding.


(b) On a continuing basis, the Pledgor will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule B attached hereto, all such instruments, and take all such
action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Secured Parties, to perfect the Security Interest granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Secured Parties the grant or perfection of
a perfected security interest in all the Collateral under the UCC.


(c) The Pledgor hereby irrevocably appoints the Secured Parties as the Pledgor’s
attorney-in-fact, with full authority in the place and instead of the Pledgor
and in the name of the Pledgor, from time to time in the Secured Parties’
discretion, to take any action and to execute any instrument which the Secured
Parties may deem necessary or advisable to accomplish the purposes of this
Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of the Pledgor where permitted by law.
 
8

--------------------------------------------------------------------------------




13. Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Purchase Agreement.


14. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other Person, then the Secured Parties shall have the right,
in their sole discretion, to pursue, relinquish, subordinate, modify or take any
other action with respect thereto, without in any way modifying or affecting any
of the Secured Parties’ rights and remedies hereunder.


15. Best Efforts for Licensed Collateral. Notwithstanding any other provision
contained herein or any of the Transaction Documents, upon the occurrence of an
Event of Default, the Pledgor hereby agrees that with respect to any part of the
Collateral which may require the consent of any third party or third parties in
order for Pledgor to transfer and/or convey its interest in and to such
Collateral to the Secured Parties, as may be required in accordance herewith,
Pledgor agrees to and shall use its best efforts to obtain such consents or
approvals in as expedient a manner as possible.
 
16. Miscellaneous.


(a) No course of dealing between the Pledgor and the Secured Parties, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Debentures shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.


(b) All of the rights and remedies of the Secured Parties with respect to the
Collateral, whether established hereby or by the Debentures or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.


(c) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.


(d) In the event any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.
 
9

--------------------------------------------------------------------------------




(e) No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.
 
(f) This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.
 
(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.


(h) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Texas, without regard to
the principles of conflicts of law thereof. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and the Debentures (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in Dallas, Texas. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Dallas, Texas for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or that such Proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal Proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of this Agreement, then the
prevailing party in such Proceeding shall be reimbursed by the other party for
its reasonable attorneys fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.


(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
10

--------------------------------------------------------------------------------


 
 IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to
be duly executed on the day and year first above written.


 
DEBTOR
 
DRIVEITAWAY, INC.
 
By: /s/ David M. Sola                
Name: David M. Sola
Title: Chief Executive Officer
 
 
 
 
 
Address for Notice and Delivery:
 
213 W. Institute Place
Suite 408
Chicago, IL 60610
Telephone: (312) 654-8650
Facsimile: (312) 654-8718
Attn: _____________________



11

--------------------------------------------------------------------------------


 
Exhibit 10.4
 
 
SECURED PARTIES’ SIGNATURE PAGE




SECURED PARTIES:      




TRIDENT GROWTH FUND, L.P. 


By: TRIDENT MANAGEMENT, LLC, its
GENERAL PARTNER
 


By: /s/ Scotty Cook                
Name: Scotty Cook                
Title: Authorized Member


Address for Notice and Delivery


700 Gemini
Houston, TX 77058
Telephone: (281) 488-8484
Facsimile: (281) 488-5353
Attn: Larry St. Martin
 
12

--------------------------------------------------------------------------------




Exhibit 10.4

 
SCHEDULE A


Principal Place of Business:


213 W. Institute Place
Suite 408
Chicago, IL 60610


Locations Where Collateral is Located or Stored:


213 W. Institute Place
Suite 408
Chicago, IL 60610


13

--------------------------------------------------------------------------------


 
Exhibit 10.4
 
 
SCHEDULE B


Driveitaway, Inc.:


State of Organization Delaware


Organization Number 3099756


14


